*124This cause came on to be heard upon the petition, answer and reply, and it appearing that no evidence has been offered sustaining the allegation contained in the answer, that Jerome Township Special School District is a centralized rural school district, a writ of mandamus will be allowed as prayed for under the authority of State, ex rel. Snapp, v. Goul, 97 Ohio St., 259, and State, ex rel. Brenner, v. County Board of Education of Franklin County, 97 Ohio St., 336.

Writ allowed.

Weygandt, C. J., Allen, Stephenson, Jones, Matthias, Bevis and Zimmerman, JJ., concur.